DETAILED ACTION
Allowable Subject Matter
Claims 1, 5-9, 13-19 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1 and 9:
“wherein evaluating the risk level comprises: comparing the acceleration value with a first acceleration threshold; when the acceleration value is less than the first acceleration threshold, comparing a sum of the distance values between the hand and each of the surrounding objects in every direction of the hand with a first distance threshold; comparing the distance value between the hand and the surrounding object positioned in any direction of the hand with a second distance threshold, and comparing the distance variation between the hand and the surrounding object positioned in any direction of the hand with a distance variation threshold; comparing the distance changing speed between the hand and the surrounding object positioned in any direction of the hand with a distance changing speed threshold; and when the sum of the distance values is less than the first distance value threshold, and/or when the distance value is less than the second distance threshold and the distance variation is greater than the distance variation threshold, and/or when the distance changing speed is greater than the distance changing speed threshold, determining the risk level as a risk level 1; otherwise, determining the risk level as a risk level.” (claim 1)
“wherein the detection module comprises a distance detection unit and an acceleration detection unit; the distance detection unit is configured for detecting relative distance data between the hand and the surrounding objects as the relative motion information comprising a distance value, a distance variation and a distance changing speed; the acceleration detection unit 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685